UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File # 333-165751 SANTARO INTERACTIVE ENTERTAINMENT COMPANY (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 27-1571493 (IRS Employer Identification Number) Taihe Wenhua Plaza B-410, 1A Chenjialin Balizhuang, Chaoyang District Beijing, People’s Republic of China, 100025 (Address of principal executive offices) (8610) 82167111 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of May 29, 2014, 69,875,000 shares of the issuer’s common stock, par value $0.001, were outstanding. All references in this Quarterly Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Santaro” and the “Registrant” refer to Santaro Interactive Entertainment Company unless the context indicates another meaning. SANTARO INTERACTIVE ENTERTAINMENT COMPANY TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures (Not Applicable) 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 34 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Santaro Interactive Entertainment Company Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses Other receivables Due from a related party Total current assets Property and equipment, net Long term investment Intangibles, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Advance from Customers $ $ Business taxes payable Deferred revenue Other payables and accrued expenses Due to related parties Total current liabilities Due to a related party, non current Total Liabilities Commitments and contingencies - - STOCKHOLDERS’ DEFICIT Common stock ($0.001 par value; authorized – 100,000,000 shares; issued andoutstanding – 69,875,000 shares at March 31, 2014 and December 31, 2013, respectively) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See notes to the consolidated financial statements * The assets of the variable interest entities (the “VIEs”) can be used to settle obligations of the consolidated entities. Conversely, liabilities recognized as a result of consolidating these VIEs do not represent additional claims on the Company’s general assets (Note 3). 3 Santaro Interactive Entertainment Company Consolidated Statements of Operations and Comprehensive Loss 　 Three Months Ended March 31, (Unaudited) (Unaudited) Revenue $ $ Cost of revenue Gross loss ) ) Operating expenses Research and development expenses Sales and marketing expenses General and administrative expenses Total operating expenses Other income ) - Loss from operations ) ) Non-operating (income) expenses 12 ) Net loss ) ) Other comprehensive income (loss) Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) Loss per share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See notes to the consolidated financial statements 4 Santaro Interactive Entertainment Company Consolidated Statements of Cash Flows Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operating activities: 　 　 Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Non-operating income ) ) Depreciation Amortization of intangible assets Changes in operating assets and liabilities: Prepaid expenses ) Other receivables ) Advance from customers ) Business taxes payable Deferred revenue ) Other payables and accrued expenses ) Due to a related party - Net cash used in operating activities ) ) Cash flows from investing activities: Net cash received from disposal of fixed assets - Net cash received from disposal of intangible assets - Purchase of fixed assets - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Loan from related parties Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ Supplemental disclosure for cash flow information 　 　 Interest paid $
